Exhibit 10.2

 

February 28, 2011

 

Paul W. Taylor
Guaranty Bancorp

1331 Seventeenth Street
Denver, Colorado 80202

 

Dear Mr. Taylor:

 

The purpose of this letter is to confirm the following arrangements that you and
we have discussed in connection with the recent announcement of Daniel M.
Quinn’s intention to resign as of the date of the 2011 Annual Meeting of
Stockholders of Guaranty Bancorp (the “Company”) and the Company’s intention to
search for a CEO to replace Mr. Quinn. It is important as we embark upon this
process to retain the services of those people we believe are critical to our
future success.

 

Your services and contribution to the Company are highly valued.  As a result,
we have decided to offer you a retention bonus because we believe you are an
important part of the Company’s future success.  This letter sets forth the
terms upon which the Company shall make such a bonus payment to you.

 

1.     Executive Cash Incentive Plan Bonus Payment

 

Pursuant to the Company’s Executive Cash Incentive Plan and as an inducement for
you to remain in your position of Executive Vice President, Chief Financial and
Operating Officer and Secretary of the Company and Guaranty Bank and Trust
Company through December 31, 2011, upon execution of this letter, the Company
shall pay you a bonus in a lump sum amount, in cash, equal to one hundred and
eight thousand dollars ($108,000), less applicable withholdings, on the first
regularly scheduled payroll date following the date of this letter (the
“Bonus”).

 

However, you agree to repay 100% of the Bonus, less any unrecoverable taxes or
other withholdings imposed on the Bonus, (1) within thirty (30) days following
termination of employment with the Company if you choose to terminate your
employment prior to December 31, 2011 or (2) if any necessary regulatory

 

--------------------------------------------------------------------------------


 

non-objections or approvals are not obtained pursuant to Section 2 below.  The
Company agrees to initiate the process to obtain any necessary non-objections or
regulatory approvals no later than seven days following signature by you of this
Agreement.

 

2.     Regulatory Notice, Non-Objection or Approval

 

Notwithstanding the terms and conditions of this letter, the payment and other
arrangements in this letter are subject to any required notice, non-objection or
approval of the Company’s and the Bank’s regulators.

 

3.     Section 409A

 

This letter is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the Treasury Regulations promulgated
thereunder (“Section 409A”) and shall be construed accordingly.  It is intended
that payments payable to you under this letter not be subject to the additional
tax or interest imposed pursuant to Section 409A.  To the extent such potential
payments are or could become subject to Section 409A, we shall cooperate to
amend this letter with the goal of giving you the economic benefits described
herein in a manner that does not result in such tax or interest being imposed. 
Notwithstanding anything in this letter to the contrary, the following
provisions shall apply.

 

Any payment to which you are entitled under this letter is intended to be a
“short-term deferral” within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).  Any payment to you under this letter shall be paid to
you no later than March 15, 2012.

 

To the maximum extent permitted by Section 409A, (i) each payment to which you
are entitled under this letter shall constitute a separate payment and (ii) each
payment that is a short-term deferral or that is otherwise exempt from
Section 409A shall be a separately identified and determinable amount for
purposes of Section 409A.

 

No payment to be made under this letter shall be made at a time earlier than
that provided for in this letter unless such payment is (i) an acceleration of
payment permitted to be made under Treasury Regulation Section 1.409A-3(j)(4) or
(ii) a payment that would otherwise not be subject to additional taxes and
interest under Section 409A.

 

4.     Miscellaneous.

 

Nothing contained in this letter shall (i) confer upon you any right to continue
in the employ of the Company or any of its subsidiaries, (ii) constitute any
contract or agreement of employment, (iii) interfere in any way with the right
of the Company or any of its subsidiaries to terminate your employment at any
time, with or without cause, or (iv) affect in any way your rights under any
other plan or agreement with the Company or any of its subsidiaries, including,
without limitation, any severance agreement. Bonuses paid under this letter
shall not be taken into account to increase any benefits provided, or continue
coverage, under any other plan, program, policy or arrangement of the Company or
its subsidiaries,

 

2

--------------------------------------------------------------------------------


 

except as otherwise expressly provided in such other plan, program, policy or
arrangement.

 

This letter shall be construed, interpreted and the rights of the parties
determined in accordance with the laws of the State of Colorado (without regard
to the conflicts of laws principles thereof) and applicable federal law.  The
invalidity or unenforceability of any provision of this letter shall not affect
the validity or enforceability of any other provision of the Letter, which shall
remain in full force and effect.

 

In case anyone or more of the provisions contained in this letter shall for any
reason be held to be invalid, illegal, or unenforceable in any other respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this letter. This letter shall be construed as if such invalid,
illegal or unenforceable provision had never been a part of this letter and
there shall be deemed substituted therefore such other provision as will most
nearly accomplish the intent of the parties to the extent permitted by
applicable law.

 

This letter may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which shall together constitute
one in the same agreement.

 

*                 *                 *

 

If this letter properly sets forth our understanding, please sign both copies,
keep one copy for your records and return one to me.

 

 

 

Very truly yours,

 

 

 

 

 

GUARANTY BANCORP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Albert C. Yates

 

 

Name:

Albert C. Yates

 

 

Title:

Chair, Compensation, Nominating and Governance Committee

 

 

 

 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul W. Taylor

 

 

 

Paul W. Taylor

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------